ANSTEAD, Chief Judge,
dissenting:
There is evidence that a store employee was working in close proximity to the dirty, smelly puddle in which the appellant fell and that the employee was close enough to have both seen and smelled the substance prior to appellant’s fall. Based on that evidence, and other evidence of the nature and size of the puddle, it is clear that this case should have been submitted to the jury on the issue of whether the store, through its employees, knew or should have known of the puddle’s existence prior to appellant’s fall. This case is very similar to the case of Winn-Dixie Stores, Inc. v. Guenther, 395 So.2d 244 (Fla. 3d DCA 1981) wherein similar evidence was found sufficient to support a finding of liability against the store.